Title: To George Washington from Pierre L’Enfant, 11 September 1789
From: L’Enfant, Pierre Charles
To: Washington, George


          
            Sir
            New york Septmr the 11th 1789.
          
          The late determination of Congress to lay the Fundation of a City which is to become the Capital of this vast Empire, offer so great an occasion of acquiring reputation, to whoever may be appointed to conduct the execution of the business, that your Excellency will not be surprised that my Embition and the desire I have of becoming a usefull Citizen should lead me to wish a share in the Undertaking.
          No Nation perhaps had Ever before the opportunity offerd them of deliberately deciding on the spot where thier Capital city Should be fixud, or of Combining Every necessary consideration in the choice of Situation—and altho’ the means now within the power of the Country are not such as to pursue the design to any great extant it will be obvious that the plan Should be drawn on such a Scale as to leave room for that aggrandisement & embellishment which the increase of the wealth of the Nation will permit it to pursue at any period however remote—viewing the Matter in this light I am fully sensible of the extant of the undertaking and under the hope of a continuation of the indulgence you have hitherto honored me with I now presume to sollicit the favor of being Employed in this Business.
          and now that I am addressing your Excellency I will avail myself of the occasion to call to your attention an object of at least equal importance to the dignity of the Nation, and in which her quiet and prosperity is intimately connected I mean the protection of the Sea Coast of the united States—This has hitherto been left to the Individual States and has been so totally neglected as to endanger the peace of the Union for it is certain

that any insult offered on that side (and there is nothing to prevent it) however immaterial it might be in its total Effect, would degrade the nation and do more injury to its political interests than a much greater depradation on her Inland frontiers from these considerations I Should argue the necessity of the different Bays and Sea ports being fortified at the expence of the Union, in order that one general and uniform System may prevail throughout, that being as necessary as an Uniformity in the discipline of the Troupes to whom they are to be Intrusted.
          I flater Myself your Excellency will Excuse the freedom with which I impart to you my ideas on this subject indeed my Confidence in this Business arises in a great measure from a persuasion that the Subject has already engaged your attention. having had the honor to belong to the Corps of Engineer acting under your orders during the late war, and being the only officers of that Corps remaining on the Continant I must Confess I have long flattered myself with the hope of a reappointment a hope which was encouraged by several individuals of the former Congress—and now when the Establishment of a truly fœderal Gouvernment renders every post under it more desirable, I view the appointment of Engineer to the United States as the one which could possibly be most gratifying to my wishes and tho’ the necessety of such an office to superintend & direct the fortifications necessary in the United States is sufficiently apparent the advantages to be derived from the appointment will appear more striking when it is considered that the sciences of Military and civil architeture are so connected as to render an Engineer Equally serviceable in time of peace as in war by the employment of his abilities in the internal improvemen⟨ts⟩ of the Country.
          Not to intrude any longer on your patience and without entering on any particular relating to my private circumstances of which I believe you are sufficiently informed I shall conclud by assuring you that ever animated as I have been with a desir to merite your good opinion nothing will be wanting to compleat my happiness if the remembrance of my former services connected with a variety of peculiar circumstances during fourteen years residence in this Country can plead with your Excellency in support of the favour I sollicite. I have the honor to be with a

profound respect Your Excellency Most humble and obeident servant
          
            P. C. L’Enfant
          
        